DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 17/073,544, filed on 10/19/2020, claims priority to provisional 62/926,309 filed on 10/25/2019.
 Response to Amendment
	This Office Action is in response to the amendments submitted on 01/24/2022, and based on further search and consideration.  Claims 1, 10, 11, 13, 14, 25, 27 are currently amended.  Claim 31 was canceled.  Claims 1-30 are pending and ready for examination.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4-9, 12-13, 15-17, 22, 24-30 are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by Cheng (US 20180350668 A1).
Regarding claim 1, Cheng discloses: 
A method (abstract) for filling a gap feature (abstract) on a substrate surface (surface of 10, figs 2b-2d), the method comprising:
 providing a substrate (10) comprising a gap feature into a reaction chamber; 
and filling the gap feature (figs 2b-2d) with a metal nitride film (30, fig 2e) by performing one or more unit cycles (cycles, para 0045) of a cyclical deposition process (deposition 120), wherein 
a unit cycle of the cyclical deposition process comprises: 
contacting the substrate with a metal precursor (silicon precursor, para 0023); 
contacting the substrate with a nitrogen precursor (reactant, para 0023); and 
after (130 after 120, fig 1) contacting the substrate with the nitrogen precursor, contacting the substrate with a halide growth inhibitor (HCl, para 0035), wherein 
the halide growth inhibitor is introduced into the reaction chamber from an external source vessel (co-flowed with inert gas, para 0035, and thus must come from an external source vessel), and 
wherein the cyclical deposition process comprises a non-conformal deposition process, wherein the non-conformal deposition process deposits the metal nitride film in the gap feature at a distal location from an opening of the gap feature (figs 2b-2d).  

    PNG
    media_image1.png
    523
    532
    media_image1.png
    Greyscale

Regarding claim 2, Cheng discloses that the metal nitride film comprises at least one of a: titanium nitride film, hafnium nitride film, boron nitride film, aluminum nitride film, silicon nitride film, (SiN para 0039) gallium nitride film, niobium nitride film, molybdenum nitride film, indium nitride film, tantalum nitride film, or a tungsten nitride film.  
Regarding claim 4, Cheng discloses that the metal nitride film fills the gap feature without the formation of a seam (lack of seam, fig 2e).  
Regarding claim 5, Cheng discloses that the cyclical deposition process comprises at least one of: an atomic layer deposition process, or a cyclical chemical vapor deposition process (CVD para 0025).  
Regarding claim 6, Cheng discloses the metal precursor comprises a metal halide precursor (silicon halide, para 0024).  
Regarding claim 7, Cheng discloses the metal halide precursor comprises a metal chloride precursor (one or more of… Cl… para 0024).  
Regarding claim 8, Cheng discloses the metal chloride precursor comprises at least one of: titanium tetrachloride (TiCl4), hafnium tetrachloride (HfCl4), boron trichloride (B303), aluminum trichloride (AlCl3), silicon tetrachloride (SiCl4), disilicon hexachloride (Si2Cl6), trisilicon octochloride (Si3Cl8), dichlorosilane (SiH2Cl2) (SiH2Cl2, para 0023), NiCl2(TMPDA), gallium monochloride (GaCl), gallium trichloride (GaCl3), niobium pentachloride (NbCl5), molybdenum tetrachloride (MoCl4), molybdenum pentachloride (MoCl5), molybdenum (V) trichloride oxide (MoOCl3), molybdenum (VI) tetrachloride oxide (MoOCl4), molybdenum (IV) dichloride dioxide (MoO2Cl2), indium trichloride (InCl3), tantalum pentachloride (TaCl5), tungsten hexachloride (WCl6).  
	Regarding claim 9, Cheng discloses the nitrogen precursor comprises at least one of molecular nitrogen (N2), hydrazine (N2H4), a hydrazine derivative, or a nitrogen- based plasma (N2, hydrazine, etc, para 0040).  
Regarding claim 12, Cheng discloses the gap feature is disposed between two surfaces (sidewalls, e.g. fig 2b) of the substrate, and wherein the metal nitride film is deposited on the two surfaces (Fig 2e).  
Regarding claim 13, Cheng discloses the halide growth inhibitor comprises HCl vapor (HCl, para 0035, which may be co-flowed with inert gas, para 0034 and thus is vapor).
Regarding claim 15, Cheng discloses the partial pressure of the halide growth inhibitor within the reaction chamber is controlled between 1mTorr and 100 mTorr (100mTorr, para 0038).  
Regarding claim 16, Cheng discloses the gap feature comprises a vertical gap feature (fig 2b-2d) and the non-conformal deposition process preferentially deposits the metal nitride film at a base of the vertical gap feature thereby filling the vertical gap feature with the metal nitride film by means of a bottom-up deposition process.  
Regarding claim 17, Cheng discloses the cyclical deposition process is performed at a deposition temperature between 200C and 500C (100-500C, para 0029).  
Regarding claim 22, Cheng discloses depositing one or more additional film layers (barrier layer, para 0020) over the gap feature prior to filling the gap feature with the metal nitride film.  
Regarding claim 24, Cheng discloses the metal nitride film is cyclically deposited directly in a vertical gap feature comprising both vertical metallic surfaces and horizontal metallic surfaces (gap may be lined at sides and bottom with barrier having a metal, para 0020, and thus gap may comprise both vertical and horizontal metallic surfaces).  



Regarding claim 25, Cheng discloses:
 a method (abstract) for filling a vertical gap feature on a substrate surface (surface of 10, figs 2b-2d), the method comprising: 
providing a substrate (10) comprising a vertical gap feature into a reaction chamber configured for a cyclical deposition process (cycles, para 0045); 
depositing a metal nitride film (30, fig 2e) within the vertical gap feature by performing repeated (repeating, claim 15) unit cycles of a non-conformal cyclical deposition process, wherein 
a unit cycle of the non-conformal cyclical deposition process comprises: 
contacting the substrate with a metal halide precursor (silicon precursor, para 0023);  
contacting the substrate with a nitrogen precursor (reactant, para 0023); and 
after contacting the substrate with the nitrogen precursor, contacting the substrate with a halide growth inhibitor (HCl, para 0035); and 
filling the vertical gap feature with the metal nitride film (30 fig 2e); 
wherein the halide growth inhibitor is provided from an external source, remote from the reaction chamber, fluidly connected to the reaction chamber (HCl is co-flowed with inert gas, para 0035, and thus must flow from an external source).  
Regarding claim 26, Cheng discloses the non-conformal cyclical deposition process preferentially deposits the metal nitride film proximate to a base region of the vertical gap feature (fig 2d) thereby filling the vertical gap feature with the metal nitride film by means of bottom-up deposition process.  
Regarding claim 27, Cheng discloses a method for filling a gap feature (abstract) on a substrate surface, the method comprising: 
providing a substrate (10) comprising a gap feature (figs 2b-2d, space between sidewalls) into a reaction chamber configured for a cyclical deposition process (cycles, para 0045); 
depositing a metallic gap-fill film (30, fig 3D) comprising at least one of a metal nitride film (SiN, SiON, etc para 0009), a metal oxide film, a metal carbide film, or metal silicide film, within the gap feature by performing repeated (repeated, para 0009) unit cycles of a non-conformal cyclical deposition process, wherein 
a unit cycle (steps 120-150, fig 1) of the non-conformal cyclical deposition process comprises: 
contacting the substrate with a metal halide precursor (silicon halide, para 0024); 
contacting the substrate with at least one of a nitrogen precursor (N2, etc, para 0025), an oxygen precursor, a carbon precursor, or a silicon precursor; and after contacting the substrate with at least one of a nitrogen precursor, 
contacting the substrate with a halide growth inhibitor (HCl para 0035); and 
filling the gap feature with the metallic gap-fill film (feature filled, fig 2e); 
wherein the halide growth inhibitor is provided from an external source, remote from the reaction chamber, fluidly connected to the reaction chamber (co-flowed with inert gas, para 0035, and thus must come from an external source fluidly connected).  


Regarding claim 28, Cheng discloses the metallic gap-fill film comprises a ternary metal gap-fill film (SiON, para 0039).  
Regarding claim 29, Cheng discloses a semiconductor device structure including a gap feature filled with a metal nitride film by the method of claim 1 (fig 2b, part of a V-NAND device para 0019).  
Regarding claim 30, Cheng discloses a semiconductor device structure (fig 2b, part of a V-NAND device para 0019) comprising a gap feature filled with a metal compound film by the method of claim 27.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 11 are rejected under 35 U.S.C. 103 as being obvious over Cheng (US 20180350668 A1) in view of Watanabe (US 10332747 B1).
Regarding claim 10, Cheng does not expressly disclose a second volume of the halide growth inhibitor is sourced from an internal source within the reaction chamber.  
However, additional halide growth inhibitor is often encouraged to form in a chamber, in order to prevent deposition where unwanted.  For example, Watanabe discloses:
a second volume of the halide growth inhibitor (HCl, col 6 ln 25) is sourced from an internal source within the reaction chamber (formed in lanthium oxide mask, preventing deposition at the masked regions, and thus sourced from within the chamber.)  Because the silicon halide in Cheng may include a chlorine, a person having ordinary skill in the art at the time of filing could have applied a lanthium oxide mask to the device of Cheng.  This would result in a halide growth inhibitor forming in-situ within the reaction chamber.  In the combination, each element would continue to perform the same as it does separately: the deposition of Cheng would continue to deposit SiN at the desired locations, while the mask of Watanabe would continue to prevent deposition in undesired locations.   Because both methods of Cheng and Watanabe include halide-containing primary reactants, one of ordinary skill in the art would have recognized that lanthium masks would prevent deposition due to in situ formation of hydrochloric acid, which is a halide growth inhibitor.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 11, the combination of Cheng and Watanabe of claim 10 discloses a second volume of the halide growth inhibitor (HCl, col 6 ln 25, Watanabe) is formed in-situ within the reaction chamber (formed in lanthium oxide mask, preventing deposition at the masked regions, and thus formed in-situ within the chamber.)

Claims 3, 14, 18, 19 are rejected under 35 U.S.C. 103 as being obvious over Cheng (US 20180350668 A1) in view of Danek (US 20160293398 A1).
Regarding claim 3, Cheng does not expressly disclose that the metal nitride film comprises a titanium nitride film.  (Cheng discloses silicon nitride.)
However, silicon nitride and titanium nitride are often deposited by the same methods, using different reactants.  For example, Danek discloses that, in a similar deposition method:
 a metal nitride film (para 0026, Danek) comprises a titanium nitride film (TiN, Danek; Danek also discloses that silicon nitride may be deposited by the same method and appropriate reactants, para 0026, 0038.).
A person having ordinary skill in the art at the time of filing could substitute the metal nitride film of Cheng for the metal nitride film of Danek by applying the required precursors, as disclosed by Danek at e.g. para 0038.  This would predictably result in deposition of a titanium nitride film.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 18, the combination of Cheng and Danek of claim 3 discloses that the titanium nitride film has an average film thickness of between 10 and 30 A (Single cycle deposits between 0.2 and 0.4 Angstroms, para 0040; cycle repeated to desired thickness para 0062, Danek).  
Regarding claim 19, the combination of Cheng and Danek of claim 3 discloses that the titanium nitride film is physically continuous (no breaks present in film 610, fig 6a) at an average film thickness of less than 10 A (number of cycles can be varied, para 0062; each cycle grows film between 0.2 and 0.5A, para 0040, Danek).  

Regarding claim 14, Cheng does not disclose that the non-conformal deposition process is modified to enhance preferential deposition of the metal nitride film at the distal location from the opening of the gap feature by at least increasing a partial pressure of the halide growth inhibitor within the reaction chamber.  
However, this is a common method of enhancing preferential deposition.  For example, Danek discloses:
a non-conformal deposition process which is modified to enhance preferential deposition of the metal nitride film at the distal location from the opening of the gap feature by at least increasing a partial pressure of the halide growth inhibitor within the reaction chamber (step 107, fig 1; adjusting etch pressure to achieve desired conformation; para 0057).
Because both Cheng and Danek are preferential depositions, and because Cheng discloses a variety of suitable pressures, one of ordinary skill in the art at the time of filing could have added the step of adjusting the pressure of Cheng to achieve desired conformation as disclosed by Danek.  In the combination, the method of Cheng would still deposit films while the pressure adjustment of Danek would continue to improve the ability to achieve desired conformation.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 20180350668 A1) in view of Danek (20160293398 A1) and further in view of Tada (US 20020047705 A1).
Regarding claim 20, the combination of Cheng and Danek of claim 3 discloses that the titanium nitride film has an average film thickness of less than 60 A (e.g. thickness on the sidewall, 29 angstroms, table 1, Cheng). 
Cheng does not expressly disclose that the film has an electrical resistivity of less than 250 uOhms / cm.
However, 250 uOhms / cm is a common electrical resistivity for TiN.  For example Tada discloses that resistance across a TiN film decreases as thickness decreases (figure 17b, para 0119), with films under several hundred angstroms having resistivity less than 250Ohms/m, or 250 uOhms/cm.
The titanium nitride film of Cheng and Danek could be made to a thickness having a resistivity less than 250 uOhms/cm.  Because the resistivity of titanium nitride decreases with thinner films, and because the film of Danek can be made to a desired thickness, a person having ordinary skill in the art at the time of filing could select a thickness that resulted in a film having resistivity less than 250 uOhms/cm.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 20180350668 A1) in view of Danek (20160293398 A1) and further in view of Foster (US 5378501).
Regarding claim 21, Danek does not explicitly disclose that the titanium nitride film has atomic-% of halide impurities of less than 1 atomic-%.  
However, methods of decreasing chlorine impurities in TiCl4-deposited titanium nitride films are well-known in the art.  For example, Foster discloses rotating the reaction chamber, which results in a titanium nitride film having at atomic percent of halide impurities of about 1.1% (col 5 ln 35-40.)  Sasaki discloses annealing techniques which further reduce halide impurities (e.g. col 2 ln 1-3.)  A person having ordinary skill in the art at the time of filing could have added either or both of these methods to the method of Watanabe to achieve halide impurities under 1% through routine experimentation and optimization to obtain optimal or desired device performance.  Chlorine impurities are known to impact resistivity, and because there is no evidence indicating that applicant’s claimed range is critical or produces any unexpected results.   Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen range is critical. In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 20180350668 A1) in view of Danek (20160293398 A1) and further in view of Xi (US 20030232497 A1).
Regarding claim 23, the combination of Cheng and Danek of claim 3 does not disclose that:
the metal nitride film comprises at least a portion of a metal gate stack, the metal gate stack being disposed over at least a portion of a channel region of a metal-oxide-semiconductor transistor structure.    
However, gate stacks often include metal nitride films.  For example, Xi discloses a metal nitride film (integrated barrier 664, para 0006, which may be TiN; fig 9c) comprises at least a portion of a metal gate stack (gate, para 0006), the metal gate stack being disposed over at least a portion of a channel region (504, fig 8c) of a metal-oxide-semiconductor transistor structure (fig 8c).  One of ordinary skill in the art at the time of filing could substituted the TiN layer of Lin for the TiN of Xi, without unpredictable results.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.




Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 – 6 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/THS/
Examiner, AU 2817